    Case: 1:09-cr-00332 Document #: 1927 Filed: 09/09/20 Page 1 of 4 PageID #:17996




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                                     )
                                                              )
                                  Plaintiff,                  )   Case No. 09-CR-0332 (-03)
                  v.                                          )   Judge Joan B. Gottschall
                                                              )
HECTOR URIARTE,                                               )
                                                              )
                                  Defendant.                  )

                               MEMORANDUM OPINION AND ORDER

          The court has before it Hector Uriarte’s pro se motion under 18 U.S.C. § 3582(c)(1)(A)

seeking compassionate release. This court re-sentenced Mr. Uriarte in 2019 to serve a statutory

minimum sentence of 20 years. See Amended Judgment, DKT No. 1841 (re-sentencing hearing

held May 10, 2019). He has served approximately 11 years of his sentence.

          Mr. Uriarte bases his request for compassionate release on his rehabilitation and the

outbreak of the COVID-19 pandemic. See DKT No. 1907 at 1–2. Mr. Uriarte is presently

housed at the federal correctional institution in Greenville, Illinois (“FCI-Greenville”), a

medium-security facility. Mr. Uriarte tells the court that sometime in June 2020 the Federal

Bureau of Prisons (“BOP”) transferred approximately 50 inmates to FCI-Greenville from a

facility in Oklahoma. At least one of the transferred inmates tested positive for COVID-19. Id

at 2. Mr. Uriarte notes that the prisoner was quarantined, as were others with whom the prisoner

had contact. Id. As of September 4, 2020, the BOP reported 43 prisoner COVID-19 cases at

FCI-Greenville, 4 staff cases, and 25 individuals who had recovered. 1




1
    BOP: COVID-19 Update, https://www.bop.gov/coronavirus/.


                                                      1
     Case: 1:09-cr-00332 Document #: 1927 Filed: 09/09/20 Page 2 of 4 PageID #:17997




           The government has responded to Mr. Uriarte’s motion and filed a copy of his prison

medical records under seal. 2 The records show that Mr. Uriarte has received treatment for

apparently minor skin conditions and that on April 13, 2020, Mr. Uriarte was prescribed

medicine to treat a vitamin D deficiency. See DKT No. 1918 at 28. This court also received four

letters of support for Mr. Uriarte, five from his relatives and two from members of the public. 3

See DKT Nos. 1905, 1922, 1925.

           The government’s appeal of the sentence this court imposed in 2019 remains pending

before the Seventh Circuit in case No. 19-2092. See DKT No. 1849. When a notice of appeal is

filed, the district (trial) court loses “control over those aspects of the case involved in the

appeal.” United States v. Brown, 732 F.3d 781, 787 (7th Cir. 2011) (quoting Griggs v. Provident

Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam)) (other citations omitted). Because the

government’s appeal and Mr. Uriarte’s motion involve the length of his sentence, this court lacks

jurisdiction over his motion for compassionate release. See United States v. Cochran,

784 F. App’x 960, 961–62 (7th Cir. 2019); see also INTL FCStone Fin. Inc. v. Jacobson,

950 F.3d 491, 502 (7th Cir. 2020) (discussing the purpose of the distribution of jurisdiction

between district and appellate courts). Put differently, this court does not have the power to

decide Mr. Uriarte’s motion for compassionate release while the appeal of his re-sentence

remains pending.

           Seventh Circuit Rule 57 applies to this situation, however. The rule provides that if a

party files a motion under a “rule that permits the modification of a final judgment,” the party,



2
  Consistent with its standard practice, this court advised Mr. Uriarte “that by proceeding on his motion, he waives
the confidentiality of any medical information on which the court relies in granting or denying his motion” when it
directed the government to file the records. DKT No. 1912.

3
    This includes three letters attached to Mr. Uriarte’s addendum dated September 1, 2020. DKT No. 1925.

                                                          2
    Case: 1:09-cr-00332 Document #: 1927 Filed: 09/09/20 Page 3 of 4 PageID #:17998




here Mr. Uriarte, “should request the district court to indicate whether it is inclined to grant the

motion. If the district court so indicates, [the Seventh Circuit] will remand the case for

modifying the judgment.”

        This court is not inclined to grant Mr. Uriarte’s motion on this record. 4 Mr. Uriarte is

41 years old. He does not claim to have a condition recognized by the Centers for Disease

Control (“CDC”) as a risk factor for severe complications if he contracts COVID-19. 5 Nothing

in his medical records suggest the presence of a CDC-recognized risk factor. Mr. Uriarte has a

vitamin D deficiency, but he has been prescribed medication to treat it. DKT No. 1918 at 28.

Courts in this district have consistently held that, while certainly understandable, generalized

concerns that COVID-19 may spread to a prison do not by themselves justify compassionate

release. See, e.g., United States v. Forrest, 2020 WL 5110473, at *2 (N.D. Ill. Aug. 31, 2020)

(collecting cases); United States v. Gold, 2020 WL 2197839, at *2 (N.D. Ill. May 6, 2020).

Mr. Uriarte has given the court very little specific information about the conditions at FCI-

Greenville. (He acknowledges that one prisoner who tested positive for COVID-19 has been

quarantined). DKT No. 1907 at 2. In view of his age and relatively good health, Mr. Uriarte has

not given this court enough specific information about the conditions at FCI-Greenville to justify

a finding that there are “extraordinary and compelling reasons” to release him. 18 USC

§ 3582(c)(1)(A); see United States v. Harmelech, ---- F. Supp.3d ---, 2020 WL 4015316, at *2

(N.D. Ill. July 16, 2020) (denying motion for compassionate release and stating, “while it is true


4
 The court does not reach the parties’ dispute over exhaustion of administrative remedies under the compassionate
release statute. The government states in its response that Mr. Uriarte does not claim to have exhausted his
administrative remedies. DKT No. 1917 at 11. He does. On page three of his motion, he represents that he
submitted a written request to the warden of FCI-Greenville more than 30 days ago, but he has received no response.
Additionally, according to Mr. Uriarte, Greenville’s warden has told prisoners that he will not be responding to
requests for compassionate release or requests for transfer to home detention. DKT No. 1907 at 3.
5
 See Coronavirus Disease 2019: People Who Are At Higher Risk, Centers for Disease Control and Prevention
(Sept. 4, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.

                                                        3
  Case: 1:09-cr-00332 Document #: 1927 Filed: 09/09/20 Page 4 of 4 PageID #:17999




that prisons in general are among the types of densely-populated facilities that are highly

susceptible to infectious outbreaks, [the defendant]’s motion [said] nothing about his particular

conditions of confinement”).

       Because this court lacks jurisdiction to consider Mr. Uriarte’s pro se motion for

compassionate release, the motion is denied without prejudice.



Date: September 9, 2020                                     /s/
                                                     Joan B. Gottschall
                                                     United States District Judge




                                                 4
